      Case 2:18-cv-00074 Document 46 Filed on 01/16/20 in TXSD Page 1 of 5
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             January 16, 2020
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

ALLEN DALE SCHMITGEN, et al,               §
                                           §
         Plaintiffs,                       §
VS.                                        §   CIVIL NO. 2:18-CV-74
                                           §
SERVIS ONE, INC.; dba BSI                  §
FINANCIAL SERVICES INC., et al,            §
                                           §
         Defendants.                       §

                                       ORDER

       The Court is in receipt of the Defendants’ Response to Show Cause Order,
Dkt. No. 44. The filing responds to this Court’s December 20, 2019 order, Dkt. No.
42, remanding this case and ordering defense counsel Crystal Gee Gibson (“Gibson”)
to show cause as to whether Rule 11 sanctions should issue for her improper
removal of this case. See Dkt. No. 1; Fed. R. Civ. P. 11. The Court set a January 10,
2020 deadline to file any motions regarding Rule 11 sanctions as it deliberated over
whether sanctions are appropriate. Dkt. No. 45. Plaintiffs did not make a motion
regarding Rule 11 sanctions.
 I.    Background
       In her removal petition based on diversity, Gibson made a signed
representation that defendant Servis One, Inc d/b/a BSI Financial Services Inc.
(“Servis One/BSI”) was a citizen of only Delaware, creating complete diversity, when
it is in fact a citizen of Delaware and Texas and has its principal place of business a
few miles from Gibson’s office in Texas. Dkt. No. 42 at 3; see 28 U.S.C.A § 1332.
Plaintiffs Allen Dale and Rosie A.F. Schmitgen (“Schmitgens”) are citizens of Texas.
Id. In her initial response to the Court’s show cause order, as to the Court’s subject
matter jurisdiction, Gibson simply attached BSI’s certificate of incorporation which
listed a corporation trust center in Delaware as the registered office of the
corporation. Dkt. Nos 41-1 at 2, 42.


1/5
       Case 2:18-cv-00074 Document 46 Filed on 01/16/20 in TXSD Page 2 of 5



         In Gibson’s response to the Rule 11 show cause order she “apologizes to the
Court and Plaintiffs’ counsel for the errant removal of this matter to federal court.
The undersigned counsel recognizes in hindsight that she could have, and should
have, investigated the issue of BSI’s diversity more thoroughly before filing a Notice
of Removal in this case.” Dkt. No. 44 at 1. “Defendants’ Response to the Court’s
order [Doc. 41] was wholly inadequate and fails to exemplify the more studied
approach to the practice of law that counsel demands of herself, and what is
expected from her law firm and the judiciary.” Dkt. No. 44 at 2.
         In drafting her diversity removal petition, Gibson indicates that she reviewed
Servis One/BSI’s “Application for Certificate of Authority Pursuant to Article 7.05
Texas Limited Liability Company act” from January 20, 2005. Id. Gibson states that
because that document indicated that BSI was “‘organized under the laws of
Delaware’ and that ‘The principal office address in the state or country of the
company’s jurisdiction of formation is: 1209 Orange Street, Wilmington, Delaware
19801’” she took that to mean that the principal place of business of BSI was in
Delaware. Id. Gibson did not attach this 2005 document to her show cause response.
See Dkt. No. 44. “At best, the undersigned relied on outdated public disclosures of
BSI coupled with confirmation of that information from client personnel whom
counsel believed to know the information (but did not). Sufficient information
existed that counsel should have appreciated the questionable nature of her initial
conclusions.” Dkt. No. 44 at 3-4. Gibson noted that the Court only has power to
award attorneys fees for a Rule 11 violation on motion from another party. Id.
II.      Legal Standard
      As an officer of the Court, counsel has a duty to only make truthful, diligent
representations to the Court. See Fed. R. Civ. P. 11. Signed representations, in the
form of a pleading, motion, or other paper, are to be “based on a person’s knowledge,
information     and   belief   and   formed   after   inquiry   reasonable   under   the
circumstances.” Fed. R. Civ. P. 11(b). The representations are not to be presented
for an improper purpose such as to harass or needlessly increase the cost of
litigation. Fed. R. Civ. P. 11(b)(1). The claims should be warranted by existing law


2/5
      Case 2:18-cv-00074 Document 46 Filed on 01/16/20 in TXSD Page 3 of 5



or a nonfrivolous argument for modifying the law. Fed. R. Civ. P. 11(b)(2). The
factual contention must have evidentiary support or, only if specified, will likely
have evidentiary support after a reasonable opportunity for investigation. Fed. R.
Civ. P. 11(b)(3). This Court may impose sanctions for a violation of Rule 11(b) after
notice and a reasonable opportunity to respond. Fed. R. Civ. P. 11(c)(1). On its own,
the court may order an attorney, law firm, or party to show cause why conduct
specifically described in the order has not violated Rule 11(b). Fed. R. Civ. P.
11(c)(3). The Court may impose as sanction a nonmonetary directive, an order to
pay a penalty to the court, an order directing payment of attorney’s fees and other
expenses if in response to a motion. Fed. R. Civ. P. 11(c)(4).
         The Court may only award attorney’s fees as a sanction after a motion from
another party. Brunig v. Clark, 560 F.3d 292, 298 (5th Cir. 2009). In the Fifth
Circuit, an attorney is measured under Rule 11 by objective, not subjective,
standard of reasonableness. Jenkins v. Methodist Hosps., 478 F.3d 255, 264 (5th
Cir. 2007). That makes an attorney’s good faith not a defense to sanctions under
Rule 11. Id. Rule 11 liability is assessed only for a violation existing at the moment
of filing. Marlin v. Moody Nat. Bank, N.A., 533 F.3d 374, 380 (5th Cir. 2008). The
Court must utilize the sanction that furthers the purposes of Rule 11 and is the
least severe sanction adequate to such a purpose. Thomas v. Capital Sec. Servs., 836
F.2d 866, 878 (5th Cir. 1988). “What is ‘appropriate’ may be a warm friendly
discussion on the record, a hard-nosed reprimand in open court, compulsory legal
education,     monetary   sanctions,   or   other   measures     appropriate   to   the
circumstances.” Id. The Court must make specific factual findings to support
imposition of Rule 11 sanctions. Akin v. Q-L Invest., Inc., 959 F.2d 521, 535 (5th Cir.
1992).
         In the circumstances of improper removal based on diversity jurisdiction,
courts have imposed sanctions when they determine a removal petition was in bad
faith and/or without merit. Davis v. Veslan Enters., 765 F.2d 494, 500 (5th Cir.
1985); Walker by Walker v. Norwest Corp., 108 F.3d 158, 161 (8th Cir. 1997); Nat'l
Loan Inv'rs, L.P. v. W. Sugar Co., 366 F. Supp. 2d 881, 884 (D. Neb. 2005).


3/5
        Case 2:18-cv-00074 Document 46 Filed on 01/16/20 in TXSD Page 4 of 5



III.      Analysis
       Viewed by an objective standard, the factual information establishing Servis
One/BSI’s principal place of business was readily available to anyone who sought it
at the time the case was removed. See Dkt. No. 1; Dkt. No. 44; Jenkins, 478 F.3d at
264. The information was on Servis One/BSI’s website, other online outlets and in a
2018 Public Information Report on the Texas Secretary of State’s website. Dkt. No.
42.1 Relying on a thirteen-year-old application by BSI was a wholly inadequate
factual basis for establishing principal place of business when much more recent
and readily-available information existed. See Dkt. Nos. 44 at 2, 42 at 2-3; Fed. R.
Civ. P. 11(b)(3).
       In addition, objectively there was no legal grounds for establishing the principal
place of business of Servis One/BSI based on the information Gibson said she used
to file the removal petition. See Dkt. No. 44; Jenkins, 478 F.3d at 264; Fed. R. Civ.
P. 11(b)(2). Gibson did not produce the 2005 “Application for Certificate of Authority
Pursuant to Article 7.05 Texas Limited Liability Company act” document with her
show cause response, but the language that she quotes from is not a reasonable
legal ground for establishing principal place of business. See Dkt. No. 44 at 2; Hertz
Corp. v. Friend, 559 U.S. 77, 80 (2010). Gibson represents that this application
“provided that BSI ‘is organized under the laws of Delaware’ and that ‘The principal
office address in the state or country of the company’s jurisdiction of formation is:
1209 Orange Street, Wilmington, Delaware 19801.’” Dkt No. 44 at 2. She states that
she took this information to mean that BSI’s principal place of business was
Delaware. Id. at 2-3. This excerpted language from a 14-year-old document relates
to the formation of the company, in other words its place of incorporation, not where
its principal place of business will be. See id.; Lincoln, 546 U.S. at 84.
          A place of incorporation is the state where a company forms itself under the
laws of that state. See Lincoln, 546 U.S. at 84; 28 U.S.C.A. § 1332; Ohio & M.R. Co.
v. Wheeler, 66 U.S. 286, 296 (1861). “‘[P]rincipal place of business’ is best read as

1
 Servis One, Inc., 2018 Public Information Report 2018, Texas Secretary of State, available at
https://mycpa.cpa.state.tx.us/coa/ (search number 0800442554)


4/5
       Case 2:18-cv-00074 Document 46 Filed on 01/16/20 in TXSD Page 5 of 5



referring to the place where a corporation’s officers direct, control, and coordinate
the corporation’s activities.’” Hertz, 559 U.S. at 80. In removing this case, Gibson
represented to the Court that she understood the difference between place of
incorporation and principal place of business. Dkt. No. 1 at 3. She had an obligation
to the Court to understand that difference. See Fed. R. Civ. P. 11(b). When asked to
show cause for diversity jurisdiction, Gibson again did not do her legal or factual
diligence or correct her error. Dkt. Nos. 40, 41.
      After reviewing the removal petition, Dkt. No. 1, the responses to the show
cause orders, Dkt Nos. 41, 44, and the relevant law and facts, the Court concludes
there was no legal or factual basis for Gibson’s signed representation of Servis
One/BSI’s citizenship, an essential element of a diversity removal petition. See Dkt.
No. 1; Hertz, 559 U.S. 77, 92; Lincoln, 546 U.S. at 84; Jenkins, 478 F.3d at 264.
Gibson violated Rule 11 with the removal of the case and did not live up to her
obligations as an officer of the Court. See Fed. R. Civ. P. 11(b)(1). The improper
removal wasted the time and resources of the Schmitgens in their home-foreclosure
case. See id; Dkt No. 42. The improper removal also needlessly wasted the time and
resources of the Court. See id. After considering all available sanctions, the Court
determined that reprimand and ordered legal education is the least severe sanction
appropriate to effect the purposes of Rule 11. See Thomas, 836 F.2d at 878; Fed. R.
Civ. P. 11.
IV.     Conclusion
      The Court REPRIMANDS Gibson for her violation of Rule 11. See Fed. R. Civ.
P. 11(b); Dkt. No. 1. The Court ORDERS Gibson to complete two CLE credits on
federal procedure and provide the Court proof of completion by January 24, 2020.2
        SIGNED this 16th day of January, 2020.


                                                        ___________________________________
                                                        Hilda Tagle
                                                        Senior United States District Judge

2
 The Court suggests “Applying the Federal Rules of Civil Procedure to Your Case” (accessible at
https://federalbarcle.org/product/applying-the-federal-rules-of-civil-procedure-to-your-case/)


5/5
